Citation Nr: 0609269	
Decision Date: 03/30/06    Archive Date: 04/07/06

DOCKET NO.  03-15 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
right wrist injury, postoperative times two, with claimed 
carpal tunnel syndrome, currently evaluated as 30 percent 
disabling.

2.  Entitlement to an increased evaluation for residuals of a 
left wrist injury, fracture, with degenerative arthritis and 
claimed carpal tunnel syndrome, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Wagman, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1972 to 
July 1973, with periods of lost time from October 29 to 
November 7, 1972; from November 21, 1972 to February 20, 
1973; and from February 23 to July 2, 1973.

This matter was last before the Board of Veterans' Appeals 
("Board") in November 2004 when it was remanded to the 
Regional Office ("RO") for further development via the 
Appeals Management Center ("AMC") in Washington, D.C..


FINDINGS OF FACT

1.  The veteran's right wrist disability is manifested by 
decreased range of motion with reports of continuing pain in 
the wrist and hands, with X-ray evidence confirming 
degenerative arthritis.

2.  The veteran's left wrist disability is manifested by 
normal range of motion; subjective reports of continuing pain 
in the wrist and hands, with X-ray evidence of degenerative 
arthritis.

3.  The veteran does not have ankylosis of the right wrist.

4.  The veteran does not have ankylosis of the left wrist.

5.  There is no electromyographic study (EMG) or nerve 
conduction study evidence of compression of the median nerve 
in either the veteran's right or left wrists, .

6.  The evidence does not show that the veteran's wrist 
disabilities are so exceptional or unusual that referral for 
extraschedular consideration is required.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for residuals of a right wrist injury, fracture, with 
degenerative arthritis and claimed carpal tunnel syndrome are 
not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 
4.71a, Diagnostic Codes 5003, 5010, 5214, 5215, 8515 (2005).

2.  The criteria for an evaluation in excess of 10 percent 
for residuals of a left wrist injury, fracture, with 
degenerative arthritis and claimed carpal tunnel syndrome are 
not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 
4.71a, Diagnostic Codes 5003, 5010, 5214, 5215, 8515 (2005).

3.  Referral of this matter for extraschedular considerations 
is not warranted in this case.  38 C.F.R. § 3.321(b) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to proceeding with an examination of the merits of the 
claims, the Board must first determine whether the veteran 
has been apprised of the law and regulations applicable to 
this matter; the evidence that would be necessary to 
substantiate the claims; and whether the claims have been 
fully developed in accordance with the Veterans Claims 
Assistance Act ("VCAA") and other applicable law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The VCAA provides that VA shall apprise the claimant of what 
evidence would substantiate the claim for benefits and 
further allocate the responsibility for obtaining such 
evidence.  The VCAA further provides that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  The VCAA further provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. §5103A 
(2002).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), it was 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision (i.e., 
that of the RO) on a claim for VA benefits.  In Pelegrini, it 
was also observed that VA must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  It was also held in Quartuccio v. Principi, 
16 Vet. App. 183 (2002) that VA must comply strictly with all 
relevant provisions of the VCAA.  

A rating decision dated January 2001 continued evaluations 
for the veteran's service-connected bilateral wrists at 10 
percent disabling each.  A March 2002 Statement of the Case 
("SOC") noted the increase of the evaluation of the 
veteran's right wrist to 30 percent disabling.  The veteran 
filed a Notice of Disagreement with the March 2002 SOC's 
decision, and a Supplemental SOC (SSOC) was issued in May 
2003.  A timely appeal to the Board ("Form 9") was filed 
and, in November 2004 the Board remanded the case for further 
development.  

The VCAA notice requirements were satisfied by virtue of 
letters sent to the veteran in May 2003 and January 2005.  
The letters fully provided notice of elements (1), (2) and 
(3).  In addition, by virtue of the rating decision on 
appeal, the March 2002 and May 2003 SOCs, and an October 2005 
Supplemental Statement of the Case ("SSOC"), the veteran 
was provided with specific information as to why these 
particular claims were being denied and/or assigned a 
particular rating, and of the evidence that was lacking.  
With respect to element (4), he was also supplied with the 
complete text of 38 C.F.R. § 3.159(b)(1) in the May 2003 SOC 
and January 2005 SSOC.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that pursuant to the VCAA notice requirements of 38 
U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), the veteran must be 
informed of the type of evidence necessary to establish a 
disability rating or effective date for the disabilities on 
appeal.  The veteran was provided with such notice in the 
March 2002 and May 2003 SOCs, as well the May 2003 and August 
2005 RO letters.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by an agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In each of the above communications to the 
veteran, he was informed that in order to substantiate his 
claims, he would need to submit medical evidence of an 
increase in his service-connected disabilities.  In both the 
May 2003 SOC and the October 2005 SSOC, he was provided with 
the complete regulations and diagnostic codes applicable to 
his disabilities defining specifically what is required for 
each individual evaluation available.

In concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on communications other than 
the RO's formal VCAA notice letter to the veteran.  However, 
what the VCAA seeks to achieve is to give the veteran notice 
of the elements outlined above.  Once that has been done-
irrespective of whether it has been done by way of a single 
notice letter, or via more than one communication-the 
essential purposes of the VCAA have been satisfied.  Here, 
the Board finds that, because each of the content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the veteran covering all content 
requirements was harmless.  See, e.g., 38 C.F.R. § 20.1102 
(2005); Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

There is no report from the veteran, or suggestion from the 
record, that he has any evidence in his possession that is 
needed for a full and fair adjudication of those claims or 
that other evidence is existent and has not been obtained, as 
detailed below.  The Board finds that any defect with respect 
to the timing of the VCAA notice requirement was harmless 
error.  See Mayfield, supra.

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the claim.  38 U.S.C.A. 
§ 5103A (a), (b) and (c).  In particular, VA obtained service 
medical records ("SMRs") and Social Security Administration 
("SSA") disability records.  VA also requested that the 
veteran either submit his available private medical records 
or authorize VA to obtain those records on his behalf and to 
identify all VA facilities where he had received treatment.  
The veteran identified facilities where he had been treated 
and VA Medical Center ("VAMC") records were obtained from 
the Gainesville VAMC, the Tallahassee VA Satellite Outpatient 
Clinic, and Lake City VAMC.  All VA, private treatment 
records and SSA records were reviewed and an SSOC was issued 
in January 2005.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  An examination or 
opinion is necessary if the evidence of record:  (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  Id.  VA Compensation and Pension 
Exams ("VA exams") were provided to the veteran in December 
2000, May 2001 and April 2005.  Further examinations or 
opinions are not needed on these claims because sufficient 
evidence is of record.

Thus, the Board finds that VA has done everything reasonably 
possible to assist the veteran.  In the circumstances of this 
case, additional efforts to assist the veteran in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Given the development undertaken 
by the RO and the fact that the veteran has not identified 
any further evidence to support his claims, the Board finds 
that the record is ready for appellate review.


Merits of the Claims

The veteran asserts that his left and right wrist disorders 
are more disabling than is contemplated by the currently 
assigned ratings.  The Board must assess the credibility and 
weight of all the evidence, including the medical evidence, 
to determine its probative value, accounting for evidence 
which it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); 
Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claims and the 
appeal will be denied - the clinical evidence does not 
support the veteran's assertion of the severity of his 
disorders.

Disability ratings are based on the average impairment of 
earning capacity resulting from a disability.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.1 (2005).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).  A rating specialist must 
interpret reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture to accurately represent the elements of 
disability present.  38 C.F.R. § 4.2 (2005).  As such, the 
determination of whether an increased evaluation is warranted 
is to be based on a review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In its evaluation, the Board shall consider all information 
and lay and medical evidence of record.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
veteran.  38 U.S.C. § 5107(b) (West 2002).  The Board 
considers all the evidence of record, but only reports the 
most probative evidence regarding the current degree of 
impairment, which consists of records generated in proximity 
to and since the claims on appeal.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).  Where, as here, entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Id.

1.  Right Wrist

Evidence of record indicates that the veteran is right-
handed.  Thus, his right wrist is considered his major 
extremity for rating purposes.  See 38 C.F.R. § 4.69 (2005).  
Disabilities of the wrist are rated under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5214-5215 (2005).  Under the criteria for 
limitation of motion of the wrist, a 10 percent disability 
evaluation is assigned for either the major or minor hand 
with dorsiflexion less than 15 degrees, or palmar flexion 
limited in line with the forearm.  38 C.F.R. § 4.71a, 
Diagnostic Code 5215 (2005).  Normal dorsiflexion of the 
wrist is from 0 to 70 degrees, and normal palmar flexion is 
from 0 to 80 degrees.  38 C.F.R. § 4.71, Plate I (2005).  
Normal ulnar deviation of the wrist is from 0 to 45 degrees, 
and normal radial deviation is from 0 to 20 degrees.  Id.

A 30 percent evaluation may be assigned for favorable 
ankylosis of the dominant wrist in 20 degrees to 30 degrees 
dorsiflexion.  A 40 percent evaluation may be assigned under 
this diagnostic code for ankylosis of the dominant wrist in 
any other position, except favorable, and a 40 percent 
evaluation is also available for unfavorable ankylosis in any 
degree of palmar flexion, or with ulnar or radial deviation.  
38 C.F.R. § 4.71, Diagnostic Code 5214 (2005).  The Court of 
Appeals for Veterans Claims ("Court") has noted that 
"ankylosis" refers to immobility and consolidation of a 
joint due to disease, injury or surgical procedure.  See 
Shipwash v. Brown, 8 Vet. App. 218, 221 (1995) (citing 
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 91 (27th ed. 1988).  
In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirement for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2005).

In addition to medical evidence of pain and limitation of 
motion in the right wrist, the veteran has been diagnosed 
with degenerative arthritis of the right wrist.  Degenerative 
arthritis, including post-traumatic arthritis that is 
established by X-ray findings, will be rated based on 
limitation of motion of the specific joint involved.  38 
C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010 (2005).  When, 
however, the limitation of motion of the specific joint(s) 
involved is noncompensable under the appropriate diagnostic 
code(s), a 10 percent rating is for application for each such 
major joint or group of minor joints affected by limitation 
of motion, to be combined, not added, under DC 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003.

Additionally, while the veteran's medical records contain 
numerous clinical diagnoses of carpal tunnel syndrome, the 
evidence does not support a finding that the disorder results 
in any substantial disability.  The veteran's right wrist 
disability is currently evaluated as 30 percent disabling 
based upon the criteria established for paralysis of the 
median nerve (carpal tunnel syndrome) pursuant to Diagnostic 
Code 5215-8515.  VA regulations provide that evaluation of 
the same disability under various diagnoses is to be avoided.  
See 38 C.F.R. § 4.14 (2005).  Separate ratings, however, may 
be assigned for the separate and distinct manifestations of 
the same injury.  See Esteban v. Brown, 6 Vet. App. 259 
(1994).  In this case, limitation of motion under DC 5215 and 
paralysis of the median nerve (carpal tunnel syndrome) under 
DC 8515 do not present separate and distinct manifestations 
of the same injury as both rate limitation of motion.  As 
stated above, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2005).  The RO 
determined in March 2002 that DC 8515 represented the 
predominant disability picture and would allow for a higher 
evaluation than would be available for simple limitation of 
motion under DC 5215.  

Under the criteria of DC 8515, a 10 percent rating is 
warranted where there is mild incomplete paralysis of the 
median nerve.  A 30 percent disability rating contemplates 
moderate incomplete paralysis of the median nerve.  A rating 
of 50 percent is warranted when the evidence shows that there 
is severe incomplete paralysis of the median nerve group 
(major extremity).  A 70 percent rating is warranted for: 
complete paralysis of the median nerve of the major 
extremity; the hand inclined to the ulnar side, the index and 
middle fingers more extended than normal, considerable 
atrophy of the muscles of the thenar eminence, the thumb in 
the plane of the hand (ape hand); pronation incomplete and 
defective, absence of flexion of index finger and feeble 
flexion of middle finger, cannot make a fist, index and 
middle fingers remain extended; cannot flex distal phalanx of 
thumb, defective opposition and abduction of the thumb at 
right angles to palm; flexion of wrist weakened; or pain with 
trophic disturbances.  See 38 C.F.R. § 4.124a (2005).

During a May 2001 VA Peripheral Nerves examination of his 
right wrist, the veteran indicated radiation of pain into the 
thumb, index, and long finger on tapping the volar surface of 
his right wrist.  The neurologist opined that this is 
indicative of a positive nerve irritation test at the wrist 
area.  On holding his wrist down as much as the examiner 
could (only 10 degrees), the veteran had numbness which is a 
positive "Phalen sign" (indicating pressure on the median 
nerve at the wrist).  His limitation of motion was described 
as extremely limited at 10 degrees of flexion, 10 degrees of 
extension, 5 degrees of ulnar deviation and 5 degrees of 
radial deviation.  He was noted to have a very weak grip 
because he had pain on the wrist when he tried to grip.

However, and critically in light of the veteran's current 
complaints, a June 2001 VA nerve conduction study revealed 
"normal distal latency and conduction velocity and amplitude 
of all the nerves studied."  EMG testing also indicated no 
electrodiagnostic evidence of peripheral neuropathy or 
entrapment mononeuropathy at the elbow or wrist.  

An October 2002 Neurology consult at the Gainesville VAMC 
noted "give way weakness" in bilateral wrist flexion and 
extension.  The examining physician noted that when the 
veteran tried to tolerate the pain he was able to achieve a 
5/5 strength score.  The examiner noted the cause was "more 
likely causalgia" than carpal tunnel syndrome.  The 
attending physician noted that although he did not examine 
the veteran, the symptoms, as described, raise questions 
mainly of carpal tunnel syndrome and repetitive movement 
arthritis.

During an April 2003 Social Security Administration 
examination, Dr. A.R., M.D. clinically diagnosed the veteran 
with chronic pain secondary to carpal tunnel and degenerative 
changes.  His motor strength was 5/5 bilaterally and his 
grips were 3/5.  He reported subjective complaints of 
numbness in both hands and decreased grip bilaterally.  Range 
of motion for his right hand was recorded as 40 degrees 
dorsiflexion, 50 degrees palmar flexion, 10 degrees radial 
deviation and 10 degrees ulnar deviation.

Following the November 2004 Board remand, the veteran was 
afforded a VA joints and peripheral nerves examination to 
determine the current level of his disability.  The April 
2005 examination yielded the following range of motion for 
the veteran's right wrist: 0-20 degrees dorsiflexion, 
accompanied by complaints of pain; 0-40 degrees palmar 
flexion, with complaints of pain; 0-5 degrees ulnar 
deviation, with complaints of pain; and 0-10 degrees radial 
deviation with complaints of pain.  The examiner noted that 
the veteran demonstrated poor effort and exaggeration of pain 
in moving his wrist. 

The April 2005 VA examiner also stated that objective testing 
did not substantiate the prior clinical diagnoses of carpal 
tunnel syndrome.  There was no evidence of any muscle 
atrophy, discoloration or any other deformities and the 
temperature of the wrist was normal in comparison to other 
areas of the veteran's body.  The examiner noted no 
identifiable ankylosis or deformity in his right wrist or the 
digits of his right rand.  The examiner found no evidence of 
a Tinel's sign that could be associated with irritation of 
the median nerve.  The examiner noted that numbness in the 
veteran's wrists were previously identified as "carpal 
tunnel syndrome," however, subsequent EMGs and nerve 
conduction velocities performed were essentially reported as 
negative for any evidence of compression of the median nerve.  
The examiner did not order further nerve conduction studies 
("NCS") and magnetic resonance imaging ("MRI") of the 
right wrist.  

As evidenced by the above, the preponderance of the evidence 
does not support the assignment of a disability rating 
greater than 30 percent.  The bulk of the evidence indicates 
that the veteran's subjective complaints are not clinically 
supported.  

The Board has considered rating the veteran's service-
connected right wrist disability under alternative Diagnostic 
Codes that could potentially avail the veteran of a higher 
disability rating.  The assignment of a particular diagnostic 
code is "completely dependent on the facts of a particular 
case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993); see 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  However, 
because the veteran's right wrist disorder is not shown to 
include ankylosis, consideration of the diagnostic code 
pertaining to limitation of the wrist under 38 C.F.R. § 
4.71a, Diagnostic Code 5215 would not result in a higher 
disability rating.  Rating his disability under 38 C.F.R. § 
4.71a, Diagnostic Codes 5003 and 5010 (arthritis) would not 
allow for a higher evaluation either.

The Board has also considered whether an increased evaluation 
is appropriate based on functional impairment due to pain on 
motion.  VA regulations, set forth at 38 C.F.R. §§ 4.40, 
4.45, 4.59 provide for consideration of a functional 
impairment due to pain on motion when evaluating the severity 
of a musculoskeletal disability.  The Court has held that a 
higher rating can be based on "greater limitation of motion 
due to pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).  However, any such functional loss must be 
"supported by adequate pathology and evidenced by the 
visible behavior of the claimant."  See 38 C.F.R. § 4.40 
(2005).

The Board has considered the provisions of 38 C.F.R. §§ 4.40, 
4.59 as interpreted in De Luca, supra..  However, there is no 
basis for a rating in excess of 30 percent based on 
limitation of motion due to any functional loss.  The veteran 
is receiving the maximum schedular rating for limitation of 
motion of the major wrist, absent evidence of ankylosis.  See 
Johnston v. Brown, 10 Vet. App. 80 (1997).

In reaching the above decision, the Board has considered the 
benefit-of-the-doubt doctrine; however, because the 
preponderance of the evidence is against the claim, the 
doctrine does not apply.  38 U.S.C.A. 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991).

2.  Left Wrist

Evidence of record indicates that the veteran is right 
handed.  Thus, his left wrist is considered his minor 
extremity for rating purposes.  See 38 C.F.R. § 4.69 (2005).  
The veteran's left wrist disability is currently evaluated 
pursuant to Diagnostic Code 5215.  Under the criteria for 
limitation of motion of the wrist, a 10 percent disability 
evaluation is assigned for either the major or minor hand 
with dorsiflexion less than 15 degrees, or palmar flexion 
limited in line with the forearm.  38 C.F.R. § 4.71a, 
Diagnostic Code 5215 (2005).  Normal dorsiflexion of the 
wrist is from 0 to 70 degrees, and normal palmar flexion is 
from 0 to 80 degrees.  38 C.F.R. § 4.71, Plate I (2005).  
Normal ulnar deviation of the wrist is from 0 to 45 degrees, 
and normal radial deviation is from 0 to 20 degrees.  Id.

A 20 percent evaluation may be assigned for favorable 
ankylosis of the minor wrist in 20 degrees to 30 degrees 
dorsiflexion.  A 30 percent evaluation may be assigned under 
this diagnostic code for ankylosis of the minor wrist in any 
other position, except favorable; and a 40 percent evaluation 
requires unfavorable ankylosis in any degree of palmar 
flexion, or with ulnar or radial deviation.  38 C.F.R. § 
4.71, Diagnostic Code 5214 (2005).  

A May 2001 VA Peripheral Nerves examination diagnosed the 
veteran with degenerative arthritis of the left wrist, left 
wrist triangular capsular tear and bilateral carpal tunnel 
syndrome.  On examination of his left wrist, he had 25 
degrees of flexion and 15 degrees of extension along with 20 
degrees of ulnar deviation and 10 degrees of radial deviation 
and also a weak grip on the left side.  He had negative volar 
tapping test of the left wrist, but no shooting pain into his 
fingers.  However, on holding his left wrist in the volar 
flexion, he had some numbness which is produced in the thumb, 
index and long finger.

In April 2002, he reported increased numbness in the medial 
nerve distribution in both hands since the June 2001 tests 
and he was referred for further neurological evaluation.  An 
October 2002 Neurology consult at the Gainesville VAMC noted 
"give way weakness" in bilateral wrist flexion and 
extension.  The examining physician noted that when the 
veteran tried to tolerate the pain he was able to achieve a 
5/5 strength score.  The examiner noted the cause of the 
veteran's pain was "more likely causalgia" than carpal 
tunnel syndrome.  The attending physician noted that although 
he did not examine the veteran, the symptoms, as described, 
raise questions mainly of carpal tunnel syndrome and 
repetitive movement arthritis.

During an April 2003 Social Security examination, Dr. A.R., 
M.D. clinically diagnosed the veteran with chronic pain 
secondary to carpal tunnel and degenerative changes.  His 
motor strength was 5/5 bilaterally and his grips were 3/5.  
He reported subjective complaints of numbness in both hands 
and decreased grip bilaterally.  Range of motion for his left 
hand was recorded as 50 degrees dorsiflexion, 50 degrees 
palmar flexion, 10 degrees radial deviation and 10 degrees 
ulnar deviation.

On examination in April 2005, the veteran's range of motion 
of the left wrist was: 0-10 degrees dorsiflexion, accompanied 
by complaints of pain; 0-40 degrees palmar flexion, 
accompanied by complaints of pain; 0-5 degrees ulnar 
deviation, with complaints of pain; and 0-5 degrees radial 
deviation, with complaints of pain.  These range of motion 
findings meet the requirements for a 10 percent evaluation 
for limitation of motion, however, a higher evaluation would 
require evidence of ankylosis. 

In discussing the veteran's disability and associated 
findings, the April 2005 examiner indicated that there was no 
evidence of a Tinel's sign identified that could be 
associated with irritation of the median nerve.  The examiner 
noted that numbness in the veteran's wrists were previously 
identified as "carpal tunnel syndrome," however, subsequent 
EMGs and nerve conduction velocities performed were 
essentially reported as negative for any evidence of 
compression of the median nerve.  The examiner did not order 
further nerve conduction studies ("NCS") and magnetic 
resonance imaging ("MRI") of the left wrist.  

Diagnosis was status post fractured carpal navicular bone, 
left wrist.  The examiner further commented that the veteran 
demonstrated a poor effort in moving the left wrist in the 
examination of the upper extremities and that he demonstrated 
an exaggeration of pain at the time of evaluation.  The 
examiner also noted that although the veteran came to the 
examination with a worn-out brace applied to the right wrist, 
no brace was applied to the left wrist.

The Board has considered rating the veteran's service-
connected left wrist disability under alternative Diagnostic 
Codes that could potentially avail the veteran of a higher 
disability rating.  See Butts, 5 Vet. App. at 538.  However, 
because the nerve conduction studies and EMG completed in the 
April 2005 examination do not show damage to the median 
nerve, therefore it would be inappropriate to rate under 38 
C.F.R. § 4.71a, Diagnostic Code 8515.  Rating his disability 
under 38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010 
(arthritis) also would not allow for a higher evaluation 
because the veteran is already receiving the maximum rating 
available under those codes.

Again, the Board has also considered whether an increased 
evaluation is appropriate based on functional impairment due 
to pain on motion.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2005); 
DeLuca, 8 Vet. App. at 206.  The veteran has frequently 
complained of sharp pain radiating into the left wrist and 
hand.  He has indicated that immobilizing his wrists with 
splints and pain medication decreased the level of pain.  
However, there is no basis for a rating in excess of 10 
percent based on limitation of motion due to any functional 
loss as the veteran is receiving the maximum schedular rating 
for limitation of motion of the minor wrist, absent evidence 
of ankylosis.  See Johnston v. Brown, 10 Vet. App. 80 (1997).

Again, the Board has considered the benefit-of-the-doubt 
doctrine; however, because the preponderance of the evidence 
is against the claim, the doctrine does not apply.  38 
U.S.C.A. 5107(b); Gilbert, 1 Vet. App. at 49.

3.  Extraschedular Consideration

The Board has considered the provisions of 38 C.F.R. 
3.321(b)(1) (2005) to determine whether an extraschedular 
rating is appropriate in this case.  See Bagwell v. Brown, 9 
Vet. App. 157 (1996) (the question of an extraschedular 
rating is a component of the veteran's claim for an increased 
rating).  Ordinarily, the VA Schedule for Rating Disabilities 
will apply unless there are exceptional or unusual factors 
which would render application of the schedule impractical.  
See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According 
to the regulation, an extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. 3.321(b)(1) (2005).

Neither the veteran nor his representative has identified any 
factors which may be considered to be exceptional or unusual, 
and the Board has been similarly unsuccessful.  The record 
does not show that the veteran has required frequent 
hospitalizations for his left and right wrist disabilities.  
In addition, marked interference with employment, beyond that 
contemplated in the schedular criteria, is not demonstrated.  
Although the veteran states his disabilities interfere with 
his ability to work, some occupational impairment is 
specifically contemplated in the rating currently assigned 
the veteran's bilateral wrist conditions.  See Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992); see also Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).

In short, the evidence does not support the proposition that 
the veteran's service-connected wrist disabilities present 
such an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards and warrant the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2005).  Accordingly, 
referral of this issue to appropriate VA officials for 
consideration of an extraschedular evaluation is not 
warranted.


ORDER

Entitlement to an increased evaluation for residuals of a 
right wrist injury, postoperative times two, with claimed 
carpal tunnel syndrome, currently evaluated as 30 percent 
disabling is denied.

Entitlement to an increased evaluation for residuals of a 
left wrist injury, fracture, with degenerative arthritis and 
claimed carpal tunnel syndrome, currently evaluated as 10 
percent disabling is denied.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


